Gould, Justice.
This matter has already been before Mr. Justice Paige, on a motion to dissolve the injunction issued in this case against the plaintiff in the court below, and he granted the motion, giving an opinion that the case of Barnes agt. Harris, (4 Comstock, 375,) was directly in point, and had overruled previous contrary decisions. Feeling the highest respect for any opinion of that learned judge; it is with great diffidence *296that I venture to say that I am unable to agree with him in his understanding of that case. As I read it, it decides only that, on demurrer to the pleading of a justice’s judgment,—(which pleading alleges that a summons was “duly issued and personally served,”)—the words “duly issued ” could not be true, had the defendant not been a resident of the county where, &c., and that the cause of demurrer assigned, “ that it did not appear that the defendant was a resident of the county,” &c., was not good cause ; and the demurrer was overruled: and the true purport of that decision seems to me to go no further than that the judgment was {as pleaded) prima facie valid.
No such rule applies to the case on trial. It is here proved that, by law, the justice had no approximation to jurisdiction. He has not, by statute, jurisdiction, by long summons, over all persons residing in his county; but only over those who (residing in the county) also reside in his own town, or in a town adjoining his own town; or where the plaintiff resides in the same town with the justice, or in and adjoining one. Ml other residents of his county are as effectually out of the reach of his long summons—(though it be, in the words of the court, his “ usual and regular” process)—as if they resided out of the state. And, further, as to any one kind of process issued by a justice, I see not how it is to be designated his “usual and regular ” process; inasmuch as all his processes are given to him by positive enactment; and each, {in its appropriate cases,) is as “usual and regular” as any other.
The reason of the statute (restricting the powers of a justice to cases which belong to his neighborhood) was never more manifest than in this case. A plaintiff residing within a mile or two of the city of Troy, sues two defendants, one living in Troy, and the other within three miles of Troy, (at Lansing-burgh,) and (as if for the express purpose of vexation) gets a summons from a justice of the town of Hoosick, some twenty-five miles distant from either of the parties! Is it the law, that a plaintiff may thus defy the express provisions of the statute, and put a defendant to the expense and inconvenience of going to the extreme part of the county, to prevent being subjected *297to a judgment for just so much as (in defendant’s absence) a justice can be hoodwinked into giving 1 If it be, it is high time the law were altered.
It must be decreed that said judgment is utterly void ; and that the same be cancelled of record ; and that all proceedings had on or under the same be set aside, and all future proceedings thereon forever prohibited. And further, that the plaintiffs recover of said defendant their costs in this action.